Careful consideration of the petition for rehearing does not disclose any point of law or matter of fact overlooked by the Court in the consideration and decision of this cause. The petition for rehearing is, therefore, dismissed.
The motion to further stay the remittitur in order that the D.A. Tompkins Co. may move the Circuit Court for a new trial, on the ground of after-discovered evidence, must also be denied. It does not clearly appear that the new evidence would affect the result; but aside from that, the affidavit fails to satisfy the Court that the D.A. Tompkins Co. used due diligence to discover this evidence before trial.
The order staying the remittitur is, therefore, revoked. *Page 377